Citation Nr: 0113692	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  99-08 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gulfport, 
Mississippi


THE ISSUE

Entitlement to reimbursement for the payment of unauthorized 
medical expenses for dental treatment from February 1996 to 
March 1998.  

Entitlement to reimbursement for the payment of unauthorized 
medical expenses for prescriptions of pHisoHex in May, June, 
September and November 1998.  

The issue of entitlement to an effective date earlier than 
November 15, 1996, for the grant of a total rating based on 
individual unemployability due to service connected 
disabilities is the subject of a separate decision.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to March 
1989.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Medical Center (MC) at Gulfport, Mississippi.  

This decision will not address the veteran's request to have 
skin medications placed on formulary status for the purpose 
of VA-authorized medical expenses.  This request is referred 
to the MC for any further action deemed appropriate.  

This decision will not address claims for reimbursement of 
unauthorized expenses other than the specified dental and 
prescription expenses.  The veteran has claimed reimbursement 
for additional unauthorized medical expenses but a decision 
with respect thereto has not been prepared for appellate 
review at this time.  This matter is referred to the MC for 
further action, with specific reference to the veteran's 
communication dated on March 15, 1999, with respect thereto.  


FINDINGS OF FACT

1.  Unauthorized medical expenses were incurred from dental 
treatment accorded the veteran during the period from 
February 1996 to March 1998.  

2.  Unauthorized medical expenses were incurred from pHisoHex 
prescriptions filled by the veteran in May, June, September 
and November 1998.  

3.  Effective November 15, 1996, a total compensation rating 
based on individual unemployability that is permanent in 
nature was granted.  

4.  No unauthorized dental treatment or pHisoHex prescription 
is shown to have been on an emergency basis or of a nature 
that could not have been reasonably, wisely, practically, and 
soundly arranged to have been provided at a VA or other 
Federal facility.  


CONCLUSIONS OF LAW

1.  The requirements for reimbursement of unauthorized 
medical expenses for dental treatment from February 1996 to 
March 1998 are not met.  38 U.S.C.A. §§ 1703, 1728 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 17.120, 17.126 (2000).  

2.  The requirements for reimbursement of unauthorized 
medical expenses for prescriptions of pHisoHex in May, June, 
September and November 1998 are not met.  38 U.S.C.A. § 1728; 
38 C.F.R. § 17.120.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dental Expenses

VA outpatient clinical records show, in July 1993, that the 
veteran underwent a dental evaluation and was informed by the 
Dental Services Chief that she had several teeth in need of 
restorative treatment but she did not meet the eligibility 
criteria to receive routine dental care.  It was indicated 
that she was eligible for emergency care "as occasion 
requires."  Another Dental Services note in September 1993 
indicated that she presented for dental treatment to provide 
restorations and whatever treatment was necessary.  An oral 
examination confirmed previously performed treatment in July 
1993.  She was informed that she was ineligible for any 
treatment other than emergency treatment due to non-
adjunctive service connection.  

In November 1996, the veteran contacted the MC with respect 
to a request for fee basis outpatient dental treatment.  No 
reply is indicated, of record.  

The veteran's claim for reimbursement of dental expenses 
concerning her dental treatment was received on June 12, 
1998.  The claim was for expenses from treatment that had 
occurred prior to June 12, 1996, as well as for dental 
treatment rendered during the period from June 1997 to March 
1998.  

Legislation providing for medical treatment benefits to 
veterans, to include the above, contemplates that government 
facilities, which are especially maintained for that purpose 
at considerable expense, shall be used to the fullest extent 
possible.  See 38 U.S.C.A. § 1703 (West 1991 & Supp. 2000).  

There are, however, regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private facilities under certain 
circumstances.  Thus, for example, VA reimbursements for 
private medical expenses may, subject to other requirements, 
be granted if prior authorization for the VA medical 
treatment in question is obtained by VA.  38 C.F.R. § 17.54 
(2000).

In the instant case, the facts do not show, nor does the 
veteran argue, that authorizations to undergo dental 
treatment at a non-VA facility were obtained to fall within 
the situation of 38 C.F.R. § 17.54.  Thus, the decision 
herein is based upon the regulations governing reimbursement 
of non-authorized expenses.

Generally speaking, "[n]o reimbursement or payment of 
services not previously authorized will be made when such 
treatment was procured through private sources in preference 
to available Government facilities."  38 C.F.R. § 17.120.

Unauthorized expenditures may be paid or reimbursed in 
accordance with 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  Such 
reimbursement is available only where:

(1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health;

(2) such care or services were rendered to a veteran in need 
thereof

(A) for an adjudicated service-connected disability,

(B) for a non-service-connected disability associated with 
and held to be aggravating a service-connected disability,

(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability, or

(D) for any illness, injury, or dental condition in the case 
of a veteran who (i) is a participant in a vocational 
rehabilitation program (as defined in section 3101(9) of this 
title), and (ii) is medically determined to have been in need 
of care or treatment .... ; and

(3) [VA] or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.

38 U.S.C.A. 1728(a).

To establish entitlement to payment or reimbursement of the 
cost of unauthorized medical service, all of the three 
criteria under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 must 
be satisfied.  See also Malone v. Gober, 10 Vet. App. 539, 
542 (emphasis added), citing Cotton v. Brown, 7 Vet. App. 
325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).  

The initial criterion for reimbursement or payment of the 
expenses at issue is that the care or services were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to the veteran's life or health.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined an emergency as 
"a sudden, generally unexpected occurrence or set of 
circumstances demanding immediate action."  Hennessey v. 
Brown, 7 Vet. App. 143, 147 (1994) (quoting WEBSTER'S NEW 
WORLD DICTIONARY, THIRD COLLEGE EDITION 444 (1988)).

For purposes of entitlement to payment or reimbursement of 
unauthorized medical expenses, the applicable regulation 
provides that:

(a) A claim must be filed within two years after the date the 
care or services were rendered (and in the case of continuous 
care, payment will not be made for any part of the care 
rendered more than two years prior to filing claim), or

(b) In the case of care or services rendered prior to a VA 
adjudication allowing service-connection:

(1) The claim must be filed within two years of the date the 
veteran was notified by VA of the allowance of the award of 
service-connection.  

(2) VA payment may be made for care related to the service-
connected disability received only within a two-year period 
prior to the date the veteran filed the original or reopened 
claim which resulted in the award of service-connection but 
never prior to the effective date of the award of service-
connection within that two-year period.

(3) VA payment will never be made for any care received 
beyond this two-year period whether service connected or not.

38 C.F.R. § 17.126 (2000).

The Court has found that in a case where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The veteran was informed by VA personnel and by the statement 
of the case of timeliness problems involving her claim for 
reimbursement of the unauthorized dental expenses at issue 
relevant to the provisions of 38 C.F.R. § 17.126 (2000).  

The Board is bound by the provisions of 38 C.F.R. § 17.126, 
and a review of the pertinent legal criteria reveals no 
provision which would warrant entitlement to the benefits 
sought in connection with this case regarding dental 
treatment prior to November 15, 1996, when service connection 
for her psychiatric disability and a total compensation 
rating based on individual unemployability were effective, 
respectively.  It was this compensation grant which satisfied 
the requirements of 38 C.F.R. § 17.120(2) in this case.  
Therefore, as the Court has stated that in a case in which 
"the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the BVA terminated because 
of the absence of legal merit or the lack of entitlement 
under the law," the claim for reimbursement of dental 
expenses incurred prior to November 15, 1996, must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 430, (1994).

Prescription Expenses

On June 16, 1998, the MC received the veteran's claim for 
reimbursement of the payment for medical expenses for 
pHisoHex purchased from Target Pharmacy in May and June 1998.  

In November 1998, the MC received the veteran's claim for 
reimbursement of medical expenses for pHisoHex purchased from 
Target Pharmacy in September and November 1998.  Dr. B. R. 
Busbee wrote the prescriptions. 

Guidelines relevant to the obtainment of prescription 
medications are found in the M-1, Part I.

Such include that prescriptions may be filled by VA 
pharmacies based on local formularies (Chapter 16, Section 
64(b), Section 65).

Specifically, Section 65.65(a) provides that VA clinics will 
determine such questions as to whether the prescriptions will 
be filled in the pharmacy; whether the veteran is authorized 
to fill such himself on an emergent basis; or whether one- 
time prescriptions are fillable on a fee-basis.

Section 65.65(b)(1) sets out that

VA pharmacies will be used for filling of staff and 
nonemergent fee-basis physicians' and dentists' prescriptions 
to the extent practical, consistent with the needs and best 
interests of patients and which can be provided more 
economically by the VA.

This is applicable particularly to prescriptions for 
stabilized conditions or those of a recurring nature (such as 
those for chronic patients treated with the same drug from 
month to month) in which the patient's medication needs can 
be determined sufficiently in advance to provide for 
uninterrupted prescription services from a VA pharmacy.

M1, Part I, Chapter 18, Section 76(d) provides that fee-basis 
prescriptions will only be filled with VA formulary 
medication and that any prescriptions presented to the VA 
pharmacy for medications which are not on the VA formulary, 
and for which no request to deviate from the use of the VA 
formulary was received, will be reviewed by the Chief, 
Pharmacy Service, who will then contact the private, fee- 
basis physician concerning substitution with a VA formulary 
medication.  

M1, Part I, Chapter 18, Section 71 provides for reimbursement 
where veterans have paid for medications with their own funds 
for prescriptions needed for prompt treatment of service-
connected or other approved disabilities when such medication 
was not immediately available from a VA pharmacy or 
participating pharmacy.

The evidence is convincing in showing that none of the 
requirements is met for reimbursement of the veteran's 
unauthorized expenses stemming from the pHisoHex 
prescriptions in question.  VA clinic determinations were 
neither sought nor made as to whether the prescriptions would 
be filled in the pharmacy; whether the veteran was authorized 
to fill such herself on an emergent basis; or whether they 
were fillable on a fee-basis.  A need for prompt treatment 
with respect to the pHisoHex prescriptions has been neither 
claimed nor shown.  With respect to whether or not pHisoHex 
was on the VA pharmacy formulary, it is not shown that the 
veteran even attempted to ascertain this before filling the 
prescriptions on her own.  She is not shown to have made any 
effort to fill the prescriptions at a VA pharmacy, and 
presents no compelling reason for not doing so.  The fee-
basis aspects of payment for prescriptions drugs did not come 
into play in this case because the veteran did not inquire 
about or otherwise pursue them, and gives no compelling 
reason for not doing so.  It appears from the objective 
evidence that she chose the quickest and most convenient 
method to fill the prescriptions at issue without exhausting, 
or even checking, her options to have such prescriptions 
filled or authorized to be filled by VA.  Under these 
circumstances, payment of the unauthorized expenses for these 
prescriptions is not permitted.  

VCAA Considerations

The Board initially notes that during the course of the 
appeal, legislative changes have significantly altered VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-472, 114 Stat. 2096 (2000) ("Veterans Claims 
Assistance Act").  In this case, a review of the statement of 
the case, dated in April 1999, shows that the veteran was 
advised of the applicable law pertaining to the duty to 
assist, as well as the requirements for a claim of 
reimbursement of unauthorized medical expenses.  In addition, 
she was advised of additional evidence she should submit in 
support of her claims and applicable timeliness requirements 
in June 1998.  There is no indication that there are any 
relevant medical records outstanding, or any other relevant 
records, which have not been associated with the claims 
files.  Under the circumstances, the Board finds that all 
reasonable efforts have been made to obtain information 
pertinent to her claim and that no further assistance to her 
is required to comply with the duty to assist.  


ORDER

Reimbursement of the payment for unauthorized medical 
expenses for dental treatment from February 1996 to March 
1998 is denied.  

Reimbursement of the payment for unauthorized medical 
expenses for pHisoHex prescriptions filled in May, June, 
September and November 1998 is denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 



